DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 32 &37 are objected to because of the following informalities:  the claims are dependents of canceled claim 27.  For purpose of expedited prosecution, the examiner is considering claims 32 & 37 to be dependent of claim 26.  Appropriate correction is required.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26,28-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadpour (US 20140237895 A1) in view of Fok et al. (US 20120054061 A1) and Guarriello, Sr. et al. (US 5941019 A).
 	For claim 26, Samadpour teaches a method for producing a consumer-ready mature leafy vegetable plant (para. 0073) in a closed container (101, container closed by the walls and lid 104), said method comprising the steps of: 
	a) assembling in the closed container, materials (para. 0021, media, beneficial microorganisms, nutrients, additives) for producing the consumer-ready mature leafy vegetable plant in the closed container comprising: 
i) leafy vegetable seed, leafy vegetable germinated seed, leafy vegetable seedling, or small leafy vegetable plant (para. 0003, Samadpour does not limit the plants as listed in this paragraph; also, leafy vegetable is broad so the plants as listed have leaves that can be eaten such as clover, radish, broccoli, microgreens; in addition, microgreens are leafy vegetables),
 ii) water for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable 
iii) substrate for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant under suitable growing conditions (para 0021 states media; also, suitable growing conditions are implied because the plant has to be under suitable growing condition in order to grow, even being in the media with nutrients and additives can be considered as suitable growing conditions); 
b) sealing the container with a permeable membrane (104) to obtain a closed container containing the materials for producing the consumer-ready mature leafy vegetable plant in the closed container, wherein said membrane is permeable to oxygen and carbon dioxide and impermeable to contamination and pathogens (para. 0024), and 
d) transferring the sealed container containing the materials for producing the consumer-ready mature leafy vegetable plant in the closed container to a place for growth of the -6-PATENTDocket No. Y7954-00114leafy vegetable seed, the germinated leafy vegetable seed, the leafy vegetable seedling, or the small leafy vegetable plant under the suitable growing conditions (abstract and various paragraphs throughout the publication such as para. 0010,0013,0026,0047,0051,0059,0061; place of growth such as retail outlet or on the truck or shelf), 
e) growing in the closed container at the place for growth the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant under the suitable growing conditions until the consumer-ready mature leafy vegetable plant is produced in the closed container, whereby the 
However, Samadpour is silent about c) applying a label or wrap with information regarding the consumer-ready mature leafy vegetable plant to the container, said applying occurring either prior to or after sealing the container with the partially self-adhesive membrane; wherein, said suitable conditions for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant comprise suitable light intensity and color for optimal growth to the consumer ready mature leafy vegetable plant.
Guarriello, Sr. et al. teach a method comprising applying a label (11) or wrap with information regarding the plant grown in the container (12). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a label with information regarding the consumer-ready product as taught by Guarriello, Sr. et al. in the method of Samadpour as modified by Fok et al., in order to provide information to the customer about the consumer-ready product being bought.
Samadpour as modified by Guarriello, Sr. et al. did not specifically state said applying occurring either prior to or after sealing the container with the membrane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the step of applying occurring either prior to or after sealing 
Fok et al. teach a method for growing plant to maturity (paras. 0024,0111) under suitable conditions for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant (such as lettuces and spinach as mentioned throughout, for example, para. 0024,0033,0164, and all paragraphs under “Lighting System” discussion) comprise suitable light intensity (various paragraphs such as 0034) and color for optimal growth to the consumer ready mature leafy vegetable plant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include consideration of light intensity and color as taught by Fok et al. in the method of Samadpour in order to meet the requirement of plant growth need and enhance plant growth. 
For claim 28, Samadpour as modified by Fok et al. further teaches wherein said place for growth comprises a retail outlet or a regional facility of the retail outlet (various places such as para. 0002,0010,0011,0014, etc. of Samadpour).  
For claim 29, Samadpour as modified by Fok et al. further teaches wherein said place for growth comprises the retail outlet (various places such as para. 0002,0010,0011,0014, etc. of Samadpour).  

For claims 31,33-35, in addition to the above, Fok et al. teach growing spinach (0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select spinach as further taught by Fok et al. as the preferred leafy vegetable in the method of Samadpour as modified by Fok et al., depending on the user’s preference as to what type of lettuce to grow and sell to the customer.
For claims 36-40, in addition to the above, Fok et al. teach growing lettuce (0033). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to select lettuce as further taught by Fok et al. as the preferred leafy vegetable in the method of Samadpour as modified by Fok et al., depending on the user’s preference as to what type of lettuce to grow and sell to the customer.
For claim 41, Samadpour as modified by Fok et al. further teaches wherein the method further comprises transferring the consumer-ready mature leafy vegetable plant in the closed container to a consumer comprising: e) transferring the consumer-ready mature leafy vegetable plant in the closed container to a point of sale in the retail outlet (various paragraphs such as para. 0046 of Samadpour, transferring done with a truck or rail car for example; point of sale can be on the shelves in the store or in the back storage area); and f) transferring at the retail outlet the consumer-ready mature leafy vegetable plant in the closed container to the consumer (various paragraphs such as 
For claim 42, Samadpour as modified by Fok et al. further teaches wherein the membrane is a partially self-adhesive membrane (para. 0024, the membrane 104 is at least partially adhered to the container because the membrane can be a patch of plastic, which implies that it has to be at least partially adhered to the container; otherwise, it will not cover the container as intended).
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Guarriello, Sr. et al. does not relate to producing a consumer-ready mature leafy vegetable plant in a closed container but is about the design of a nursery container for growing a plant, which is a separate technical field. Guarriello, Sr. et al. relates to a nursery container with attachment devices, wherein the attachment devices are being used for several purposes. One of the attachment devices is an information or display placard 11. It is unclear as to why the Office Action points in the direction of the side wall 12.

	Guarriello et al. were not relied on for a consumer-ready mature leafy vegetable plant in a closed container as clearly stated in the rejection. Guarriello et al. were relied on for a label. One of ordinary skill in the art would include a label as taught by Guarriello et al. in the method of Samadpour, for applying a label is well known in the art to provide information to the customer about the consumer-ready product being bought. In addition, Guarriello et al. were not relied on how to attach the label onto the container because applicant did not claim a method of attaching the label onto the container, thus, applicant’s argument is irrelevant in regard to how Guarriello et al. attach their label onto 
The placard 11 with the attachment devices 18 or the integrated pin member could not be attached to the closed container of the present invention without destroying the structure of the closed container or without the need for additional locking members or other design features on the closed container. The design of the present invention excels in simplicity and yet fulfills all the needs for growing the leafy vegetables in the closed container under the suitable growing conditions at any suitable location, thus avoiding contamination, while still clearly labeled with information regarding the vegetable or herb.

Guarriello et al. were not relied on how to attach the label onto the container because applicant did not claim a method of attaching the label onto the container, thus, applicant’s argument is irrelevant in regard to how Guarriello et al. attach their label onto their container. The reliance on Guarriello et al. is for a well-known concept of applying a label onto a container in the plant husbandry to provide information to the customer about the consumer-ready product being bought. How one attaches the label is up to the user because there are plenty of ways to attach a label to a container, thus, the choice is up to the user to select. Again, applicant is not claiming a method of attaching a label to a container, thus, the argument is really irrelevant. 
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643